Case:20-01947-jwo Doc #:502 Filed: 07/14/2021 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

IN RE:
Chapter 11
BARFLY VENTURES, LLC, et al, Case No. 20-01947-jwb
Hon. James W. Boyd
Debtors.

/

 

REQUEST TO REMOVE CREDITORS FROM MATRIX
NOW COME Debtor Barfly Ventures, LLC, ef a/, by and through their counsel,
Wardrop & Wardrop, P.C. and request that the following creditors/interested parties be

removed from the Court’s matrix:

JK East Beltline Real Estate LLC Denise D. Twinney

c/o Denise D. Twinney, Esq. Wardrop & Wardrop, P.C.

300 Ottawa Avenue NW 300 Ottawa Avenue, NW

Suite 150 Suite 150

Grand Rapids, MI 49503-2308 Grand Rapids, MI 49503-2308

WARDROP & WARDROP, P.C.

      

Dated: JulyAZ, 2021 By. AY fee §
Denise D. Twinney (P40735) |
300 Ottawa Avenue, NW, Suite 150
Grand Rapids, MI 49503

(616) 459-1225

denise@wardroplaw.com
483201.071221.MatrixAddressRemoval
